DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 01/27/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holt  et al. (US Patent Application No. 20190318115) (Hereinafter Holt) in view Davis et al. (US Patent Application No.) (Hereinafter Davis).
	
As per claim 1,  Holt discloses a computer-implemented method for managing client access token requests, the computer-implemented method comprising: 
determining, by a computer, whether a current time interval between a last allowed access token request matches a regular access token request interval for a client (fig 3 and 6, para 97, 100, corresponding time to expire which is the time at which the identification will not be considered valid at the authorization system); 
responsive to the computer determining that the current time interval does match the regular access token request interval for the client, allowing, by the computer, a current access token request (fig 3 and 6, para 102, a time interval is determined which defines the time between receiving the grant token and requesting a new one, and a timer is set using the time interval. The time interval may be a predetermined time interval, such as a 1 minute, 5 minutes or 10 minutes etc. This time interval may be based on the expiry time of the received grant token); 
generating, by the computer, an access token for the client to access a protected resource hosted by a resource server based on allowing the current access token request (fig 3 and 6, para 108, obtaining/grant an access token used for accessing a protected resource); and
 issuing, by the computer, the access token to the client via a network (fig 3 and 6, para 108, obtaining/grant an access token used for accessing a protected resource).
Holt explicitly does not states generating access token and  access token request.  However, Davis discloses generating access token (Claim 10: access token is generated in response to a determination that the client device is approved to receive the access token) and  access token request (claim 6: the request for the access token comprises a timestamp of the ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holt and Davis. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

As per claim 2, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses  responsive to the computer determining that the current time interval does not match the regular access token request interval for the client, denying, by the computer, the current access token request (fig 3, 6, and 7, para 116, After the expiry time indicated by the expiry time the access token cannot be used to access the protected resource); and 
performing, by the computer, a set of action steps corresponding to denial of the current access token request (fig 3, 6, and 7, para 116,authorization system 105 can transmit a refresh token corresponding with the access token).

As per claim 3, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses receiving, by the computer, the current access token request from the client via the network to access the protected resource hosted by the resource server connected to the network (fig 3 and 6, para 108, obtaining/grant an access token used for accessing a protected resource); and 
determining, by the computer, whether the regular access token request interval has been determined for the client in response to receiving the current access token request from the client (fig 3 and 6, para 102, a time interval is determined which defines the time between receiving the grant token and requesting a new one, and a timer is set using the time interval. The time interval may be a predetermined time interval, such as a 1 minute, 5 minutes or 10 minutes etc. This time interval may be based on the expiry time of the received grant token).

As per claim 4, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses responsive to the computer determining that the regular access token request interval has not been determined for the client, allowing, by the computer, the current access token request as a first access token request for the client (fig 3, para 98, intent message, para 100, If the request is valid, the authorization system responds by transmitting the grant token to the client system. The authorization system may transmit an expiry time indicator to the client system that indicates the expiry time of the grant token); and 
recording, by the computer, a timestamp of the first access token request by the client to determine the regular access token request interval for the client in future (fig 3, para 98, intent message, para 100, If the request is valid, the authorization system responds by transmitting the grant token to the client system. The authorization system may transmit an expiry time indicator to the client system that indicates the expiry time of the grant token) .

As per claim 5, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses responsive to the computer determining that the regular access token request interval has been determined for the client,
 retrieving, by the computer, the regular access token request interval for the client (para 120, receives another access request); retrieving, by the computer, a timestamp of the last allowed access token request by the client (fig 7, para 123-124, compares the expiry  time with current time from the stored token); 
comparing, by the computer, the timestamp of the last allowed access token request by the client with a timestamp of the current access token request received from the client( fig 7, para 123, compares the time indicated by the expiry time indicator); and 
determining, by the computer, the current time interval between the last allowed access token request and the current access token request based on comparison of timestamps (fig 7, para 123-124, compares the expiry  time with current time from the stored token).

As per claim 6, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses recording, by the computer, a timestamp of the current access token request as the last allowed access token request by the client in response to allowing the current access token request ( fig 7, para 123, compares the time indicated by the expiry time indicator).

As per claim 7, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses wherein the computer determines whether the current time interval between the last allowed access token request matches the regular access token request interval for the client within a configurable time window that allows for network transmission issues (para 103, ensure that there is only a small window of time between requesting a new grant token and expiry of the previous token …This window can be configured by configuring the time interval).

As per claim 8, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses wherein the regular access token request interval for the client is a period of time that elapses between each respective access token request performed by the client (fig 7, para 106, once the time interval has elapsed the client system 103 transmits a refresh request to the authorization system).

As per claim 9, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses wherein the regular access token request interval for the client is attained via the client running logic that generates a new access token request when expiration of a current access token is approaching within a client-defined threshold period of time (para 106, once the time interval has elapsed the client system  transmits a refresh request to the authorization system. The refresh request may comprise an instruction for a new (i.e. unexpired) grant token to be provided to the client system  from the authorization system).

As per claim 10, claim is rejected for the same reasons and motivations as claim 1, above. In addition, Holt discloses wherein the computer sets the expiration of access tokens the same for the client (para 100, If the request is valid, the authorization system responds by transmitting the grant token to the client system. The authorization system may transmit an expiry time indicator to the client system that indicates the expiry time of the grant token).

As per claim 11, claim is rejected for the same reasons and motivations, as claim 1, above.  In addition, Holt Discloses a bus system (fig 1, para 39, Network); a storage device connected to the bus system (fig 1, para 119, storage unit for token), wherein the storage device stores program instructions (fig 1, para 119, storage unit for token); and a processor connected to the bus system (fig 1, para 40).

As per claim 12, claim is rejected for the same reasons and motivations, as claims 2 and 11.

As per claim 13, claim is rejected for the same reasons and motivations, as claims 3 and 11.

As per claim 14, claim is rejected for the same reasons and motivations, as claims 4 and 11.

As per claim 15, claim is rejected for the same reasons and motivations, as claims 5 and 11.

As per claim 16, claim is rejected for the same reasons and motivations, as claim 1.

As per claim 17, claim is rejected for the same reasons and motivations, as claims 16 and 2.

As per claim 18, claim is rejected for the same reasons and motivations, as claims 16 and 3.

As per claim 19, claim is rejected for the same reasons and motivations, as claims 16 and 4.

As per claim 20, claim is rejected for the same reasons and motivations, as claims 16 and 5.

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493